               Case: 1:16-cv-08637 Document #: 3744-1 Filed: 08/06/20 Page 1 of 5 PageID #:259291
                                                                   Broiler Antitrust Litigation: List of Opt-Out Complaints



                                                                                                                                                               Amendments Made to
                                                                                                           # of
                  Case                         Date Filed                  Plaintiffs                                           Defendants                   Original Complaint Adding
                                                                                                        Plaintiffs
                                                                                                                                                               Defendants or Claims


                                                                Affiliated Foods, Inc.; Alex Lee,
                                                               Inc./Merchants Distributors, LLC;
Affiliated Foods, Inc. et al. v. Claxton                      Associated Grocers of New England,
                                                                                                                      Original 14 + Mar-Jac, Harrison,
Poultry Farms, Inc. et al. , Civil Action      12/8/2017    Inc.; Big Y Foods, Inc.; Fareway Stores,        8                                                             n/a
                                                                                                                          Claxton, and Agri Stats
      No. 1:17-cv-08850, N.D. Ill.                                Inc.; Piggly Wiggly Alabama
                                                            Distributing Co., Inc.; Woodman's Food
                                                                           Market, Inc.



                                                                                                                                                         Added Mar-Jac, Harrison, Claxton,
                                                                                                                                                            Agri Stats, Amick, and Case as
                                                                                                                                                                     Defendants;
                                                                                                                                                            Added § 1 (pled in alternative),
                                                                                                                                                           conspiracy to defraud, fraud, and
 Winn-Dixie Stores, Inc. et al. v. Koch                                                                                          Original 14             negligent misrepresentation claims
                                                                Winn-Dixie Stores, Inc.; Bi-Lo
Foods, Inc., et al. , Civil Action No. 1:18-   1/12/2018                                                    2        + Mar-Jac, Harrison, Claxton, Agri against Georgia Dock Defendants;
                                                                      Holdings, LLC
           cv-00245, N.D. Ill.                                                                                            Stats, Amick, and Case         Added breach of covenant of good
                                                                                                                                                          faith and fair dealing, violation of
                                                                                                                                                        Florida's Deceptive and Unfair Trade
                                                                                                                                                        Practices Act, and unjust enrichment
                                                                                                                                                         claims against Defendants Fieldale
                                                                                                                                                              and Sanderson respectively


Sysco Corporation v. Tyson Foods, Inc.
                                                                                                                      Original 14 + Mar-Jac, Harrison,
 et al , Civil Action No. 1:18-cv-0700,        1/30/2018               Sysco Corporation                    1                                                             n/a
                                                                                                                          Claxton, and Agri Stats
                 N.D. Ill.

US Foods, Inc. v. Tyson Foods, Inc., et
                                                                                                                      Original 14 + Mar-Jac, Harrison,
 al., Civil Action No. 1:18-cv-00702,          1/30/2018                 US Foods, Inc.                     1                                                             n/a
                                                                                                                          Claxton, and Agri Stats
                N.D. Ill.




                                                                 Action Meat Distributors, Inc.;
                                                             Associated Food Stores, Inc.; Bashas'
                                                             Inc.; Certco, Inc.; Ira Higdon Grocery
 Action Meat Distributors, Inc. et al. v.
                                                             Company, Inc.; Nicholas & Co., Inc.;                     Original 14 + Mar-Jac, Harrison,
  Norman W. Fries, Inc., et al. , Civil        5/16/2018                                                   11                                                             n/a
                                                            Pacific Agri-Products, Inc.; Pacific Food                     Claxton, and Agri Stats
  Action No. 1:18-cv-03471, N.D. Ill.
                                                             Distributors, Inc.; Troyer Foods, Inc.;
                                                            URM Stores, Inc.; Weinstein Wholesale
                                                                           Meats, Inc.




                                                                                                                                                         Added Amick & Case as Defendants;
 Associated Wholesale Grocers, Inc. v.                                                                                Original 14 (except Fieldale) +    Added claims arising from Affiliated
Koch Foods, Inc. et al. , Civil Action No.                                                                            Mar-Jac, Harrison, Claxton, and     Foods Midwest Cooperative, Inc.’s
                                               5/16/2018      Associated Wholesale Grocers, Inc.            1
 2:18-cv-02258, transferred to N.D. Ill.                                                                                         Agri Stats                purchases of broilers during the
              to D. Kan.                                                                                                    + Amick and Case              Relevant Time Period, which were
                                                                                                                                                                  assigned to AWG


 Jetro Holdings, LLC, v. Tyson Foods,                                                                                 Original 14 + Mar-Jac, Harrison,
  Inc. et al. , Civil Action No. 1:18-cv-      6/8/2018               Jetro Holdings, LLC                   1             Claxton, and Agri Stats        Added Amick & Case as Defendants
               04000, N.D. Ill.                                                                                              + Amick and Case
                                                             Associated Grocers of the South, Inc.;
                                                                                                                                                         Added Amick & Case as Defendants;
                                                             Meijer, Inc.; Meijer Distribution, Inc.;                 Original 14 + Mar-Jac, Harrison,
                                                                                                                                                           Added Georgia & Federal RICO
Associated Grocers of the South, Inc. v.                     OSI Restaurant Partners, LLC; Publix                         Claxton, and Agri Stats
                                                                                                                                                                       claims;
Tyson Foods, Inc., et al , Case No. 1:18-      7/3/2018       Super Markets, Inc.; Supervalu Inc.;          9                +Amick and Case
                                                                                                                                                            Added Unified Grocers, Inc. &
           cv-4616, N.D. Ill.                                Wakefern Food Corporation; Unified                        **Meijer has dismissed claims
                                                                                                                                                         Associated Grocers of Florida, Inc. as
                                                             Grocers, Inc.; Associated Grocers of                              against Amick
                                                                                                                                                                      Plaintiffs
                                                                           Florida, Inc.
 The Kroger Co., et al. v. Tyson Foods                                                                                Original 14 + Mar-Jac, Harrison,   Added Amick & Case as Defendants;
                                                                 The Kroger Co.; Hy-Vee, Inc.;
  Inc., et al., Case No. 1:18-cv-04534,        6/29/2018                                                    3             Claxton, and Agri Stats          Added Georgia & Federal RICO
                                                                  Albertsons Companies, Inc.
                  N.D. Ill.                                                                                                  + Amick and Case                         claims




                                                                                             1 of 5
              Case: 1:16-cv-08637 Document #: 3744-1 Filed: 08/06/20 Page 2 of 5 PageID #:259292
                                                                Broiler Antitrust Litigation: List of Opt-Out Complaints



                                                                                                                                                            Amendments Made to
                                                                                                       # of
                  Case                       Date Filed                 Plaintiffs                                          Defendants                    Original Complaint Adding
                                                                                                    Plaintiffs
                                                                                                                                                            Defendants or Claims


                                                                                                                                                       Added Amick & Case as Defendants;
   Ahold Delhaize USA, Inc. v. Koch                                                                               Original 14 + Mar-Jac, Harrison,       Added Georgia & Federal RICO,
  Foods, Incorporated et al., Case No.        8/6/2018          Ahold Delhaize USA, Inc.                1             Claxton, and Agri Stats           fraud, breach of implied covenant,
        1:18-cv-05351, N.D. Ill.                                                                                         + Amick and Case                negligent misrepresentation, and
                                                                                                                                                             unjust enrichment claims


 Samuels as Trustee In Bankruptcy for
                                                              Howard Samuels as Trustee In
 Central Grocers, Inc. et al v. Norman
                                                           Bankruptcy for Central Grocers, Inc.;                  Original 14 + Mar-Jac, Harrison,
 W. Fries, Inc., d/b/a Claxton Poultry        8/6/2018                                                  3                                                              n/a
                                                            CBBC OPCO, LLC; King Solomon                              Claxton, and Agri Stats
 Farms, Inc. et al., Case No. 1:18-cv-
                                                                       Foods, Inc.
            05341, N.D. Ill.
  W. Lee Flowers & Company, Inc. v.
 Norman W. Fries, Inc., d/b/a Claxton                                                                             Original 14 + Mar-Jac, Harrison,
                                              8/6/2018       W. Lee Flowers & Company, Inc.             1                                                              n/a
Poultry Farms, Inc. et al., Case No. 1:18-                                                                            Claxton, and Agri Stats
          cv-05345, N.D. Ill.
  BJ's Wholesale Club, Inc. v. Tyson                                                                              Original 14 + Mar-Jac, Harrison,
 Foods, Inc., et al., Case No. 1:18-cv-      8/28/2018           BJ's Wholesale Club, Inc.              1             Claxton, and Agri Stats          Added Amick & Case as Defendants
            05877, N.D. Ill.                                                                                             + Amick and Case
                                                                                                                 Tyson Foods, Inc.; Tyson Chicken,
                                                                                                                  Inc.; Tyson Breeders, Inc.; Tyson
                                                                                                                     Poultry, Inc.; Hrf; Mar-Jac;
                                                                                                                 Fieldale; George’s, Inc.; George’s
                                                                                                                 Farms, Inc.; Simmons Foods, Inc.;
Maximum Quality Foods, Inc. v. Tyson
                                                                                                                   Simmons Prepared Foods, Inc.;
 Foods Inc., et al., Case No. 1:18-cv-       10/2/2018         Maximum Quality Foods, Inc.              1                                                   Added Case as Defendant
                                                                                                                 O.K. Foods, Inc.; O.K. Farms, Inc.;
           06673, N.D. Ill.
                                                                                                                     O.K. Industries, Inc.; Peco;
                                                                                                                 Harrison; Foster Farms, Llc; Foster
                                                                                                                 Poultry Farms; Claxton; And Agri
                                                                                                                              Stats, Inc.
                                                                                                                                + Case



  United Supermarkets LLC, et al. v.                        United Supermarkets, LLC; Krispy                      Original 14 + Mar-Jac, Harrison,
Tyson Foods Inc., et al. , Case No. 1:18-    10/3/2018      Krunchy Foods, LLC; Cheney Bros.,           3             Claxton, and Agri Stats          Added Amick & Case as Defendants
          cv-06693, N.D. Ill.                                              Inc.                                          + Amick and Case




Shamrock Foods Company and United                                                                                 Original 14 + Mar-Jac, Harrison,
                                                            Shamrock Foods Company; United
Food Service, Inc. v. Tyson Foods, Inc.,     10/31/2018                                                 2             Claxton, and Agri Stats          Added Amick & Case as Defendants
                                                                   Food Service, Inc.
 et al., Case No. 18-cv-7284, N.D. Ill.                                                                                  + Amick and Case

Quirch Foods, LLC v. Koch Foods, Inc.,                    Quirch Foods, LLC (f/k/a Quirch Foods,                  Original 14 + Mar-Jac, Harrison,
                                             12/28/2018                                                 1                                                              n/a
 et al., Case No. 18-cv-08511, N.D. Ill.                                  Co.)                                        Claxton, and Agri Stats



                                                            Sherwood Food Distributors, LLC;
Sherwood Food Distributors, LLC, et al.                                                                           Original 14 + Mar-Jac, Harrison,
                                                           Harvest Meat Company, Inc.; Western
v. Tyson Foods, Inc., et al., Case No. 19-   1/17/2019                                                  4             Claxton, and Agri Stats          Added Amick & Case as Defendants
                                                          Boxed Meat Distributors, Inc.; Hamilton
           cv-00354, N.D. Ill.                                                                                           + Amick and Case
                                                                        Meat, LLC


   Hooters of America, LLC v. Tyson                                                                              Tyson (4 entities), Pilgrim's, HRF,
  Foods, Inc., et al, Case No. 1:19-cv-      1/18/2019           Hooters of America LLC                 1         Mar-Jac (5 entities), Perdue (2                      n/a
           00390 (N.D. Ill.)                                                                                                  entities)

  Darden Restaurants, Inc. v. Tyson                                                                               Original 14 + Mar-Jac, Harrison,
  Foods, Inc., et al ., Case No. 19-cv-      1/25/2019           Darden Restaurants, Inc.               1             Claxton, and Agri Stats          Added Amick & Case as Defendants
           00530 (N.D. Ill.)                                                                                             + Amick and Case


   Associated Grocers, Inc., et al. v.
                                                           Associated Grocers, Inc.; Brookshire                   Original 14 (but not Fieldale) +
 Norman W. Fries, Inc., d/b/a Claxton
                                             1/31/2019     Grocery Company; Schnuck Markets,            3         Mar-Jac, Harrison, Claxton, and                      n/a
 Poultry Farms, et al, Case No. 19-cv-
                                                                          Inc.                                              Agri Stats
           00638 (N.D. Ill.)
Checkers Drive-In Restaurants, Inc. v.                                                                            Original 14 + Mar-Jac, Harrison,
Tyson Foods, Inc., et al , Case No. 1:19-    2/21/2019      Checkers Drive-In Restaurants, Inc.         1             Claxton, and Agri Stats          Added Amick & Case as Defendants
         cv-01283, N.D. Ill.                                                                                             + Amick and Case




                                                                                         2 of 5
              Case: 1:16-cv-08637 Document #: 3744-1 Filed: 08/06/20 Page 3 of 5 PageID #:259293
                                                                      Broiler Antitrust Litigation: List of Opt-Out Complaints



                                                                                                                                                                Amendments Made to
                                                                                                             # of
                  Case                          Date Filed                    Plaintiffs                                          Defendants                  Original Complaint Adding
                                                                                                          Plaintiffs
                                                                                                                                                                Defendants or Claims

                                                                       Conagra Brands, Inc.;
 Conagra Brands, Inc., et al. v. Tyson                                  Pinnacle Foods, Inc.;                          Original 14 + Mar-Jac, Harrison,
Foods, Inc. et al. , Case No. 19-cv-02190        3/29/2019             Kraft Heinz Foods Co.;                 5            Claxton, and Agri Stats             Added Case as Defendant
                (N.D. Ill.)                                              Nestle USA, Inc.;                                          + Case
                                                                      Nestle Purina Petcare Co.



 Giant Eagle, Inc. v. Norman W. Fries ,                                                                                 Original 14 (but not Fieldale) +
 Inc. d/b/a Claxton Poultry Farms et al.,        4/24/2019                 Giant Eagle, Inc.                  1         Mar-Jac, Harrison, Claxton, and                  n/a
   Case No. 1:19-cv-02758 (N.D. Ill.)                                                                                             Agri Stats



                                                                                                                        Original 14 (but not Fieldale) +
Save Mart Supermarkets v. Tyson Foods
                                                                                                                        Mar-Jac, Harrison, Claxton, and
Inc , et al., Case No. 1:19-cv-2805, N.D.        4/25/2019             Save Mart Supermarkets                 1                                                          n/a
                                                                                                                                  Agri Stats
                    Ill.
                                                                                                                              + Amick and Case



                                                                                                                           Pilgrim's, Koch (4 entities),
                                                5/24/2019*                                                              Sanderson (4 entities), House of
                                                                 Walmart Inc.; Wal-Mart Stores East,
                                                                                                                          Raeford, Mar-Jac, Perdue (2
 Walmart Inc., et al. v. Pilgrim's Pride                         LP; Wal-Mart Stores Arkansas, LLC;
                                               *Filed in W.D.                                                          entities), Wayne Farms, OK Foods
  Corp., et al , Case No. 19-cv-05100                           Wal-Mart Stores Texas, LLC; Wal-Mart          7                                                          n/a
                                              Ark.; transferred                                                        (3 entities), Peco, Harrison, Foster
               (W.D. Ark.)                                      Louisiana, LLC; Sam's West, Inc.; Sam's
                                                 to N.D. Ill.                                                              Farms (2 entities), Claxton,
                                                                              East, Inc.
                                               June 21, 2019                                                             Mountaire (3 entities), Amick,
                                                                                                                           Case (3 entities), Agri Stats


                                              6/20/19†
                                          †Transferred to
                                          N.D. Ill. July 25,
                                              2019; the
                                          Commonwealth
                                           of Puerto Rico
                                             has filed a
                                           complaint “on
Commonwealth of Puerto Rico v. Koch                                                                                    Original 14 + Claxton, Harrison,
                                           behalf of itself
Foods Inc. et al. , Case No. 19-cv-01605,                           Commonwealth of Puerto Rico               1        Mar-Jac, Amick, Case, and Agri                    n/a
                                           and as parens
                   D.P.R.                                                                                                            Stats
                                             patriae on
                                          behalf of Puerto
                                          Rico residents,”
                                          but is not part of
                                            the group of
                                           Direct Action
                                              Plaintiffs.
                                            Compl. ¶ 27




  Services Group of America, Inc. v.                                                                                   Original 14 (but not Fieldale) +
Tyson Foods, Inc., et al , Case No. 19-cv-       6/21/2019         Services Group of America, Inc.            1        Mar-Jac, Harrison, Claxton, Agri                  n/a
           04194 (N.D. Ill.)                                                                                               Stats, Amick, and Case




  Restaurants of America, Inc.; LTP
                                                                  Restaurants of America, Inc., LTP
  Management Group, Inc.; Gibson,                                                                                      Original 14 + Mar-Jac, Harrison,
                                                                  Management Group, Inc.; Gibson,
  Greco & Wood, Ltd.; and Hooters                7/18/2019                                                    4        Claxton, Agri Stats, Amick and                    n/a
                                                                  Greco & Wood, Ltd.; and Hooters
  Management Corporation v. Tyson                                                                                                    Case
                                                                      Management Corporation
Foods, Inc., et al. , 19-cv-4824, N.D. Ill.




                                                                                               3 of 5
              Case: 1:16-cv-08637 Document #: 3744-1 Filed: 08/06/20 Page 4 of 5 PageID #:259294
                                                                 Broiler Antitrust Litigation: List of Opt-Out Complaints



                                                                                                                                                       Amendments Made to
                                                                                                       # of
                  Case                        Date Filed                 Plaintiffs                                         Defendants               Original Complaint Adding
                                                                                                    Plaintiffs
                                                                                                                                                       Defendants or Claims

                                                           ANAHEIM WINGS, LLC, d/b/a Hooters
                                                                         of Anaheim;
                                                             GASLAMP WINGS, LLC, previously
                                                            d/b/a Hooters of San Diego; MISSION
                                                            VALLEY WINGS, LLC, d/b/a Hooters
                                                               of Mission Valley; OCEANSIDE
                                                           WINGS, LLC, previously d/b/a Hooters
                                                           of Oceanside; COSTA MESA WINGS,
                                                              LLC, d/b/a Hooters of Costa Mesa;
                                                           RANCHO BERNARDO WINGS, LLC,
                                                                 d/b/a Hooters of San Marcos;
                                                           ONTARIO WINGS, LLC, d/b/a Hooters                      Original 14 + Mar-Jac, Harrison,
 Anaheim Wings, LLC, et al. v. Tyson
                                               8/2/2019                   of Ontario;                   12              Claxton, Agri Stats,
Foods, Inc., et al. , 19-cv-5229, N.D. Ill.
                                                             HOLLYWOOD WINGS, LLC, d/b/a                                  Amick and Case
                                                                          Hooters of
                                                             Hollywood; SOUTH GATE WINGS,
                                                                      LLC, d/b/a Hooters
                                                            of South Gate; WINGS OVER LONG
                                                             BEACH, LLC, d/b/a Hooters of Long
                                                           Beach; BONITA PLAZA WINGS, LLC,
                                                              d/b/a Hooters of Plaza Bonita; and
                                                                DOWNTOWN WINGS, LLC,
                                                            previously d/b/a Hooters of Downtown
                                                                              LA




                                                           Amigos Meat Distributors, LP; Amigos
Amigos Meat Distributors, LP, et al., v.                                                                          Original 14 (but not Fieldale) +
                                                            Meat & Poultry, LLC; Amigos Meat
Tyson Foods, Inc. et al , Case No. 19-cv-     8/12/2019                                                  4         Mar-Jac, Harrison, Claxton,                   n/a
                                                            Distributors East, LP; Amigos Meat
          05424, N.D. Ill.                                                                                         Amick, Case, and Agri Stats
                                                                   Distributors West, LP




PJ Food Service, Inc. v. Tyson Foods,                                                                             Original 14 (but not Fieldale) +
Inc. et al. , Case no. 19-cv-06141, N.D.      9/13/2019            PJ Food Service, Inc.                 1         Mar-Jac, Harrison, Claxton,                   n/a
                    Ill.                                                                                           Amick, Case, and Agri Stats




  The Golub Corporation, et al., v.
                                                            The Golub Corporation; Latina Blvd                    Original 14 (but not Fieldale) +
Norman W. Fries, Inc., d/b/a Claxton
                                              10/22/2019    Foods, LLC; The Distribution Group,          3        Claxton, Harrison, Mar-Jac, and                n/a
Poultry Farms , Case no. 19-cv-06955,
                                                                           Inc.                                             Agri Stats
              N.D. Ill.

                                                                                                                  Original 14 (but not Fieldale) +
El Pollo Loco, Inc. v. Tyson Foods, Inc.
                                              3/24/2020             El Pollo Loco, Inc.                  1        Amick, Case, Claxton, Harrison,                n/a
 et al. , Case no. 20-cv-01943, N.D. Ill.
                                                                                                                     Mar-Jac, and Agri Stats

                                                                                                                  Original 14 (but not Fieldale) +
 Independent Purchasing Cooperative,
                                                            Independent Purchasing Cooperative,                   Amick, Case, Claxton, Harrison,    Added Keystone as Defendant
Inc. v. Koch Foods, Inc. et al ., Case no.    3/27/2020                                                  1
                                                                           Inc.                                     Mar-Jac, and Agri Stats +                (7/24/20)
         1:20-cv-02013, N.D. Ill.
                                                                                                                             Keystone

 Kraft Heinz Foods Company v. Amick                                                                               Original 14 (but not Fieldale) +
Farms, LLC et al. , Case no. 20-cv-2278,      4/11/2020         Kraft Heinz Foods Company                1        Amick, Case, Claxton, Harrison,                n/a
               N.D. Ill.                                                                                             Mar-Jac, and Agri Stats


  Barbeque Integrated, Inc. v. Tyson                                                                                Original 14 + Amick, Case,
Foods, Inc. et al. , Case no. 20-cv-3454,     6/12/2020          Barbeque Integrated, Inc.               1        Claxton, Harrison, Mar-Jac, and                n/a
                N.D. Ill.                                                                                                    Agri Stats




                                                                                           4 of 5
              Case: 1:16-cv-08637 Document #: 3744-1 Filed: 08/06/20 Page 5 of 5 PageID #:259295
                                                            Broiler Antitrust Litigation: List of Opt-Out Complaints



                                                                                                                                                 Amendments Made to
                                                                                                   # of
                  Case                       Date Filed             Plaintiffs                                         Defendants              Original Complaint Adding
                                                                                                Plaintiffs
                                                                                                                                                 Defendants or Claims

  The Johnny Rockets Group, Inc. v.                                                                            Original 14 + Amick, Case,
Tyson Foods, Inc. et al. , Case no. 20-cv-   6/12/2020    The Johnny Rockets Group, Inc.            1        Claxton, Harrison, Mar-Jac, and              n/a
            3459, N.D. Ill.                                                                                             Agri Stats


 FIC Restaurants, Inc. v. Tyson Foods,                                                                         Original 14 + Amick, Case,
 Inc. et al. , Case no. 20-cv-3458, N.D.     6/12/2020         FIC Restaurants, Inc.                1        Claxton, Harrison, Mar-Jac, and              n/a
                     Ill.                                                                                               Agri Stats


 Boston Market Corporation v. Tyson                                                                            Original 14 + Amick, Case,
Food, Inc. et al. , Case no. 20-cv-3450,     6/12/2020      Boston Market Corporation               1        Claxton, Harrison, Mar-Jac, and              n/a
                N.D. Ill.                                                                                               Agri Stats




                                                                                       5 of 5
